Citation Nr: 1519964	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  14-24 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a skin disorder to include malignant melanoma, squamous cell carcinoma, and basal cell carcinoma claimed as the result of exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from November 1951 to February 1970.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Seattle, Washington, Regional Office (RO) which denied service connection for post-operative basal cell carcinoma residuals claimed as the result of exposure to ionizing radiation.  In February 2015, the Veteran submitted a Motion to Advance on the Docket.  In February 2015, the Board granted the Veteran's motion.  

The Board has reframed the issue on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that service connection is warranted for multiple skin cancers as he was exposed to ionizing radiation during an atmospheric atomic test on November 1, 1952, while aboard the U.S.S. Mispillion.  The accredited representative notes that the U.S.S. Mispillion participated in atomic tests in 1948 and 1956, prior to and subsequent to the Veteran's duty aboard the ship.  Given this fact, she requests that the Veteran's appeal be remanded to the AOJ so that copies of the U.S.S. Mispillion's deck logs for 1952 may be requested for incorporation into the record so as to confirm the Veteran's contentions as to the vessel's participation in a third atomic test.  

Relevant portions of the deck logs from the U.S.S. Mispillion for the year 1952 have not been requested for incorporation into the record.  VA clinical documentation dated after October 2013 is not of record.  VA should obtain all relevant governmental records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In reviewing the Veteran's service treatment records, the Board observes that the Veteran was treated for a "skin rash throughout [his] body" in January 1955.  A January 1955 dermatological evaluation advanced an impression of nummular psoriasis.  The Veteran was directed to expose the affected areas to sunlight.  An August 2013 VA dermatological treatment record states that the Veteran had a history of malignant melanoma on the right side of the nose in the "1990s;" basal cell carcinoma of right side of the nose in 1997 and the left upper eyelid in 2009; and squamous cell carcinoma of the right eyebrow in 2006.  

The Veteran has not been afforded a VA dermatological examination to determine the relationship, if any, between his in-service skin complaints, the treatment thereof, and his multiple post-service skin cancers.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his multiple skin cancers including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran after October 2013.  

3.  Contact the United States Army and Joint Services Records Research Center (JSRRC) and/or other appropriate entity, and request that a search of the deck logs of the U.S.S. Mispillion and other relevant records be conducted to determine whether the vessel participated in atomic testing during 1952.  The result of such a search should be reduced to writing and incorporated into the record.  

If the U.S.S. Mispillion is found to have participated in atomic testing during 1952, appropriate action should be undertaken to determine the extent of the Veteran's radiation exposure while aboard the vessel.  

4.  Schedule the Veteran for a VA dermatological examination in order to determine the nature and etiology of his skin disorders.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent skin disorder had its onset during active service; is related to the Veteran's in-service skin symptoms and the treatment thereof; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Then readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a SSOC which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the SOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

6.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  


